The railroad ticket held by the plaintiff limited the time within which it was to be used to twenty days. This time had expired when it was offered to and refused by the conductor, and unless the limitation was waived and the time specified extended by proper authority, the plaintiff was not exonerated from paying his fare upon the request of the conductor, and upon his refusal to do so the latter had an undoubted right to eject the plaintiff. The alleged waiver is founded upon the indorsement of the ticket and its use to *Page 104 
Owego on the day of its date (January twenty-sixth), and upon a subsequent indorsement on the twenty-fourth of April, nearly three months afterward, that it had been used to a particular place, which was stated. The first indorsement does not appear upon the ticket, and is only shown by oral evidence. The last indorsement did not extend the time for the use of the ticket, but simply showed that it had been used to the station named, and of itself did not authorize the further use of the ticket. Nor did the circumstance that the plaintiff had been allowed to ride for a certain distance previously constitute a waiver of the time for which it was originally limited. No waiver was sufficiently proved, or any circumstances which warranted the submission of any such question to the jury. The offer to prove that the plaintiff had purchased tickets of a similar character on other occasions, and used the same after the expiration of the twenty days, was properly excluded. Such evidence would not establish any such authority without proof that a valid arrangement was made with the proper officers of the company, which was not included in the proposition.
There was no error in any of the rulings of the judge upon the trial, and the nonsuit was properly granted.
The judgment should be affirmed with costs.
All concur; except EARL, J., not voting. ANDREWS, J., not sitting.
Judgment affirmed.